DETAILED CORRESPONDENCE

This Action is in response to the applicant's reply of 9/29/2022.  In view of the applicant's amendments, the previously presented objections to the drawings and specification, as well as all previously presented 35 USC 112(a) and 35 USC 112(b) rejections, have been withdrawn.  
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US200801545110), in view of Dillard et al. (US20170328171) [Dillard].
Claim 1  Scott discloses a system 10 [Figs. 2-4; abstract; para. 0021] comprising: 
a downhole gauge 52,54 [Fig. 2; para. 0024] to be positioned in a wellbore drilled into a subsurface formation, the downhole gauge to measure 110,245 a formation attribute of a zone of a number of zones in the subsurface formation [pressure; Figs. 2-4; para. 0024,0027,0028, 0030]; 
a choke valve 22  to control flow of at least one of gas and liquid from the zone [Fig. 2; para. 0021,0022], wherein the formation attribute comprises at least one of a pressure [pressure; Figs. 2-4; para. 0024,0027,0028,0030] and a flow rate of the zone; 
a processor 40 [Programmable Logic Controller (PLC); Figs. 2-4; para. 0027,0028,0030]; and 
a computer-readable medium having instructions stored thereon that are executable by the processor to cause the processor to, determine a first value of the formation attribute of the zone based on a measurement by the downhole gauge 110,250 [Figs. 3,4; para. 0027,0030]; 
adjust an opening of the choke valve to a first position based on the first value of the formation attribute 120,140,255,260 [Figs. 3,4; para. 0027,0028,0030,0035]; 
determine at least one of a pressure buildup and a pressure falloff of the zone [rising/building and falling downhole tubing pressure is the result of the choke adjustment as explained in para. 0009,0010, and the change in the downhole pressure caused by the choke adjustment continues to be monitored with respect to, e.g., at least the input criteria 220; para. 0028,0030,0035]; and 
adjust the opening of the choke valve to a second position based on the at least one of the pressure buildup or the pressure falloff of the zone [after the first change, continued monitoring of, e.g., at least the input criteria 220, supports further evaluation to see if a second change in choke opening size is needed, such choke adjustments repeating as necessary to satisfy the input criteria such that the PLC, upon receiving newly measured data, will ultimately analyze such data and determine that the criteria are met and no further incremental choke opening size adjustment is necessary, i.e., “NO” at 120 and 255; Figs. 3,4; para. 0028,0030, 0035,0025].
Scott does not explicitly disclose adjusting an opening of the choke valve to a first position based on custom choke information including a first flow coefficient for the first position of the choke valve, nor adjusting the opening of the choke valve to a second position based on custom choke information including a second flow coefficient for the second position of the choke valve.
For controlling flow of a fluid from a well through an adjustable choke valve 300 [Figs. 1-3C,7A,7B; abstract; para. 0076,0027-0029,0033,0041,0045,0049], Dillard discloses monitoring and controlling the flow rate using the choke valve and basing choke adjustments using flow coefficient values (Cv) associated with the choke at its various positions [para. 0070-0072,0074,0081,0083-0086,0057].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Scott, for adjusting an opening of the choke valve to a first position based on the first value of the formation attribute, as disclosed by Scott, and custom choke information including a first flow coefficient for the first position of the choke valve, as disclosed for analogous purposes by Dillard, and for adjusting the opening of the choke valve to a second position based on the at least one of the pressure buildup or the pressure falloff of the zone, as disclosed by Scott, and custom choke information including a second flow coefficient for the second position of the choke valve, as disclosed by Dillard.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that such use of flow coefficients would supplement Scott’s ability to control the flow rate through the choke, using techniques proven to be reliable by Dillard.
Claim 5  Scott, as modified with respect to claim 1, discloses that the instructions executable by the processor to cause the processor to adjust the opening of the choke valve to a first position further comprise instructions executable by the processor to cause the processor to determine a second value of the formation attribute of the zone based on the adjustment of the opening of the choke valve to the first position [sensor data is continuously provided and will indicate formation attribute values based on/caused by the initial adjustment of the opening of the choke valve, as indicated by the return lines from at least 130 on Fig. 3 and 270 on Fig. 4; para. 0027,0028,0030].
Claim 6  Scott, as modified with respect to claim 5, discloses that the instructions executable by the processor to cause the processor to adjust the opening of the choke valve to the second position comprise instructions executable by the processor to cause the processor to adjust the opening of the choke valve to the second position based on a determination that the second value of the formation attribute is within a boundary [e.g., the PLC adjusting the choke opening only when the downhole formation pressure attribute changes by +/- a percentage amount, e.g., the 5 percent change in the downhole pressure at sensor 52; para. 0035; and also the overall PLC function of considering measured and input criteria].
Claim 7  Scott, as modified with respect to claim 1, discloses that the instructions further comprise instructions executable by the processor to cause the processor to determine a range for initial conditions of the zone [e.g., at least measurements at a startup; para. 0036; and the input criteria to which measured data will be compared by the PLC40, e.g., at 250,255 of Fig. 4, Scott’s “set points” establishing ranges for various conditions; para. 0030-0035], wherein the instructions executable by the processor to cause the processor to adjust the opening of the choke valve to the first position is based on a determination that the initial conditions are within the range [e.g., Scott desires a reading of little or no sand production, and incrementally adjusts the choke size (which would include a first choke opening adjustment) to increase production, while little or no sand production occurs, i.e., sand production is within the range of normal/acceptable readings, such that a first or more choke opening adjustments can be initiated by the PLC 40; para. 0025].
Claim 9  As discussed with respect to claim 1, Scott discloses a method 10 [Figs. 2-4; abstract; para. 0021] comprising: 
determining a first value of a formation attribute of a first zone based on a measurement by a downhole gauge 52,54 [Fig. 2; para. 0024], wherein the formation attribute comprises at least one of a pressure and a flow rate [pressure; Figs. 2-4; para. 0024,0027,0028, 0030]; 
adjusting an opening of a choke valve 22 [Fig. 2; para. 0021,0022] to a first position to control flow of at least one of gas or liquid coming from the first zone based on the first value of the formation attribute 120,140,255,260 [Figs. 3,4; para. 0027,0028,0030,0035]; 
determining at least one of a pressure buildup and a pressure falloff of the first zone [rising/building and falling downhole tubing pressure is the result of the choke adjustment as explained in para. 0009,0010, and the change in the downhole pressure caused by the choke adjustment continues to be monitored with respect to, e.g., at least the input criteria 220; para. 0028,0030,0035]; and 
adjusting the opening of the choke valve to a second position based on the at least one of the pressure buildup and the pressure falloff of the first zone [after the first change, continued monitoring of, e.g., at least the input criteria 220, supports further evaluation to see if a second change in choke opening size is needed, such choke adjustments repeating as necessary to satisfy the input criteria such that the PLC, upon receiving newly measured data, will ultimately analyze such data and determine that the criteria are met and no further incremental choke opening size adjustment is necessary, i.e., “NO” at 120 and 255; Figs. 3,4; para. 0028,0030, 0035,0025]. 
Scott does not explicitly disclose adjusting an opening of the choke valve to a first position based on custom choke information including a first flow coefficient for the first position of the choke valve, nor adjusting the opening of the choke valve to a second position based on custom choke information including a second flow coefficient for the second position of the choke valve.
For controlling flow of a fluid from a well through an adjustable choke valve 300 [Figs. 1-3C,7A,7B; abstract; para. 0076,0027-0029,0033,0041,0045,0049], Dillard discloses monitoring and controlling the flow rate using the choke valve and basing choke adjustments using flow coefficient values (Cv) associated with the choke at its various positions [para. 0070-0072,0074,0081,0083-0086,0057].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Scott, for adjusting an opening of the choke valve to a first position based on the first value of the formation attribute, as disclosed by Scott, and custom choke information including a first flow coefficient for the first position of the choke valve, as disclosed for analogous purposes by Dillard, and for adjusting the opening of the choke valve to a second position based on the at least one of the pressure buildup or the pressure falloff of the zone, as disclosed by Scott, and custom choke information including a second flow coefficient for the second position of the choke valve, as disclosed by Dillard.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that such use of flow coefficients would supplement Scott’s ability to control the flow rate through the choke, using techniques proven to be reliable by Dillard.
Claim 13  Scott, as modified with respect to claim 9, discloses that adjusting the opening of the choke valve to the first position further comprises determining a second value of the formation attribute of the zone based on adjusting the opening of the choke valve to the first position [sensor data is continuously provided and will indicate formation attribute values based on/caused by the initial adjustment of the opening of the choke valve, as indicated by the return lines from at least 130 on Fig. 3 and 270 on Fig. 4; para. 0027,0028,0030].
Claim 14  Scott, as modified with respect to claim 13, discloses that adjusting the opening of the choke valve to the second position comprises adjusting the opening of the choke valve to the second position based on determining that the second value of the formation attribute is within a boundary [e.g., the PLC adjusting the choke opening only when the downhole formation pressure attribute changes by +/- a percentage amount, e.g., the 5 percent change in the downhole pressure at sensor 52; para. 0035; and also the overall PLC function of considering measured and input criteria].
Claim 15  Scott, as modified with respect to claim 13, discloses 
determining a range for initial conditions of the zone [e.g., at least measurements at a startup; para. 0036; and the input criteria to which measured data will be compared by the PLC40, e.g., at 250,255 of Fig. 4, Scott’s “set points” establishing ranges for various conditions; para. 0030-0035], wherein adjusting the opening of the choke valve to the first position is based on determining that the initial conditions are within the range [e.g., Scott desires a reading of little or no sand production, and incrementally adjusts the choke size (which would include a first choke opening adjustment) to increase production, while little or no sand production occurs, i.e., sand production is within the range of normal/acceptable readings, such that a first or more choke opening adjustments can be initiated by the PLC 40; para. 0025].

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, in view of Dillard, and further in view of Subervie et al. (US20160265341) [Subervie].
Claim 2  Scott, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose 
that the instructions further comprise instructions executable by the processor to cause the processor to determine a productivity factor of the zone based on the at least one of the pressure buildup and pressure falloff of the zone, and 
that the instructions executable by the processor to cause the processor to adjust the opening of the choke valve to the second position comprise instructions executable by the processor to cause the processor to adjust the opening of the choke valve to the second position based on the productivity factor.
Subervie discloses an automated system 20 having downhole sensors 36,38 [pressure and flow rate; para. 0029,0030] for testing and monitoring a production well using control and monitoring equipment 44 [para. 0032,0033] and adjusting a choke 54 [para. 0033,0034], including incrementally [para. 0038], as needed to achieve various flow rates [para. 0058,0059] in order to determine Inflow Performance Relationship, e.g., between the determined productivity index/factor and, e.g., water cut [Fig. 8; para. 0055,0056,0027], thus disclosing instructions executable by the processor to cause the processor to determine a productivity index/factor of the zone based on the at least one of the pressure buildup and pressure falloff of the zone [pressure changes resulting from flow rate changes caused by adjusting the choke, e.g., those in Fig. 8; para. 0049,0051,0054-0059], and that the instructions executable by the processor to cause the processor to adjust the opening of the choke valve to the second position comprise instructions executable by the processor to cause the processor to adjust the opening of the choke valve to the second position based on the productivity factor [optimum operating conditions are the goal of Subervie  0026,0028,0038 which will inherently be achieved by enhancing/preserving/observing the productivity index/factor].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Scott, as modified, to provide that the instructions further comprise instructions executable by the processor to cause the processor to determine a productivity factor of the zone based on the at least one of the pressure buildup and pressure falloff of the zone, and that the instructions executable by the processor to cause the processor to adjust the opening of the choke valve to the second position comprise instructions executable by the processor to cause the processor to adjust the opening of the choke valve to the second position based on the productivity index/factor, as disclosed by Subervie.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that production would be optimized.
Claim 3  Scott, as modified with respect to claim 2, discloses that the instructions executable by the processor to cause the processor to adjust the opening of the choke valve comprise instructions executable by the processor to cause the processor to determine a port setting of the choke valve based on at least one of the first value of the formation attribute and the productivity factor [a port setting is a choke opening size and the Scott PLC 40, when at steps 140 or 255, specifically determines a change to a different opening size; Figs. 3,4; abstract; para. 0022,0013,0028,0030,0032].
Claim 4  Scott, as modified with respect to claim 2, discloses that the productivity factor comprises at least one of a skin value of the zone [Subervie para. 0046,0064] a productivity index of the zone [as discussed at claim 2], an injectivity index of the zone, and a flux of the zone.
Claim 10  Scott, as modified with respect to claim 9, otherwise discloses all the limitations of this claim, but does not explicitly disclose determining a productivity factor of the zone based on the at least one of the pressure buildup and pressure falloff of the zone, wherein adjusting the opening of the choke valve to the second position comprises adjusting the opening of the choke valve to the second position based on the productivity factor.
Subervie discloses an automated system 20 having downhole sensors 36,38 [pressure and flow rate; para. 0029,0030] for testing and monitoring a production well using control and monitoring equipment 44 [para. 0032,0033] and adjusting a choke 54 [para. 0033,0034], including incrementally [para. 0038], as needed to achieve various flow rates [para. 0058,0059] in order to determine Inflow Performance Relationship, e.g., between the determined productivity index/factor and, e.g., water cut [Fig. 8; para. 0055,0056,0027], thus disclosing determining a productivity index/factor of the zone based on the at least one of the pressure buildup and pressure falloff of the zone [pressure changes resulting from flow rate changes caused by adjusting the choke, e.g., those in Fig. 8; para. 0049,0051,0054-0059], and adjusting the opening of the choke valve to the second position comprises adjusting the opening of the choke valve to the second position based on the productivity factor [optimum operating conditions are the goal of Subervie 0026,0028,0038 which will inherently be achieved by enhancing/preserving/observing the productivity index/factor].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Scott, as modified, to provide determining a productivity factor of the zone based on the at least one of the pressure buildup and pressure falloff of the zone, wherein adjusting the opening of the choke valve to the second position comprises adjusting the opening of the choke valve to the second position based on the productivity factor, as disclosed by Subervie.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that production would be optimized.
Claim 11  Scott, as modified with respect to claim 10, discloses that adjusting the opening of the choke valve comprises determining a port setting of the choke valve based on at least one of at least one of the formation attribute and the productivity factor [a port setting is a choke opening size and the Scott PLC 40, when at steps 140 or 255, specifically determines a change to a different opening size; Figs. 3,4; abstract; para. 0022,0013,0028,0030,0032].
Claim 12  Scott, as modified with respect to claim 10, discloses the productivity factor comprises at least one of a skin value of the first zone [Subervie para. 0046,0064], a productivity index of the first zone [as discussed at claim 10], an injectivity index of the first zone, and a flux of the first zone.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US20060037746) [Wright], in view of Scott and Dillard.
Claim 8  Wright discloses the use of one or more chokes 60 [at least the upper choke 60; Figs. 1,2A,2B; para. 0022,0016,0019-0021] in routing a fluid [at least the water] from a production zone/first zone 24 to an injection zone/second zone 26 [i.e., adjusting the upper choke to allow more flow would allow more water to move into the downstream production string since less back pressure would be exerted on the separator 52 to force water into the injection zone 26 at least by overcoming the injection zone 26 pressure], thus Wright discloses adjusting to the first position the opening of the choke valve to adjust a direction of flow of at least one of gas or liquid in the first zone to the second zone, and otherwise discloses all the limitations of this claim, but does not explicitly disclose the remaining limitations of claim 1, from which claim 8 depends.
Wright further discloses that the choke may be any suitable pressure regulation or control system [para. 0022].
Scott discloses a system 10 [Figs. 2-4; abstract; para. 0021] comprising: 
a downhole gauge 52,54 [Fig. 2; para. 0024] to be positioned in a wellbore drilled into a subsurface formation, the downhole gauge to measure 110,245 a formation attribute of a zone of a number of zones in the subsurface formation [pressure; Figs. 2-4; para. 0024,0027,0028, 0030]; 
a choke valve 22  to control flow of at least one of gas and liquid from the zone [Fig. 2; para. 0021,0022], wherein the formation attribute comprises at least one of a pressure [pressure; Figs. 2-4; para. 0024,0027,0028,0030] and a flow rate of the zone; 
a processor 40 [Programmable Logic Controller (PLC); Figs. 2-4; para. 0027,0028,0030]; and 
a computer-readable medium having instructions stored thereon that are executable by the processor to cause the processor to, determine a first value of the formation attribute of the zone based on a measurement by the downhole gauge 110,250 [Figs. 3,4; para. 0027,0030]; 
adjust an opening of the choke valve to a first position based on the first value of the formation attribute 120,140,255,260 [Figs. 3,4; para. 0027,0028,0030,0035]; 
determine at least one of a pressure buildup and a pressure falloff of the zone [rising/building and falling downhole tubing pressure is the result of the choke adjustment as explained in para. 0009,0010, and the change in the downhole pressure caused by the choke adjustment continues to be monitored with respect to, e.g., at least the input criteria 220; para. 0028,0030,0035]; and 
adjust the opening of the choke valve to a second position based on the at least one of the pressure buildup or the pressure falloff of the zone and custom choke information including a second flow coefficient for the second position of the choke valve [after the first change, continued monitoring of, e.g., at least the input criteria 220, supports further evaluation to see if a second change in choke opening size is needed, such choke adjustments repeating as necessary to satisfy the input criteria such that the PLC, upon receiving newly measured data, will ultimately analyze such data and determine that the criteria are met and no further incremental choke opening size adjustment is necessary, i.e., “NO” at 120 and 255; Figs. 3,4; para. 0028,0030, 0035,0025]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Wright to utilize the control system of Scott for the choke, as suggested by Wright [i.e., any suitable control system].  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that appropriate control of the choke would be provided as needed for the allocation of water to the injection zone.  
Wright, as modified, does not explicitly disclose adjusting an opening of the choke valve to a first position based on custom choke information including a first flow coefficient for the first position of the choke valve, nor adjusting the opening of the choke valve to a second position based on custom choke information including a second flow coefficient for the second position of the choke valve.
For controlling flow of a fluid from a well through an adjustable choke valve 300 [Figs. 1-3C,7A,7B; abstract; para. 0076,0027-0029,0033,0041,0045,0049], Dillard discloses monitoring and controlling the flow rate using the choke valve and basing choke adjustments using flow coefficient values (Cv) associated with the choke at its various positions [para. 0070-0072,0074,0081,0083-0086,0057].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Wright, as modified, for adjusting an opening of the choke valve to a first position based on the first value of the formation attribute, as disclosed by Scott, and custom choke information including a first flow coefficient for the first position of the choke valve, as disclosed for analogous purposes by Dillard, and for adjusting the opening of the choke valve to a second position based on the at least one of the pressure buildup or the pressure falloff of the zone, as disclosed by Scott, and custom choke information including a second flow coefficient for the second position of the choke valve, as disclosed by Dillard.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that such use of flow coefficients would supplement the ability of Wright, as modified, to control the flow rate through the choke, using techniques proven to be reliable by Dillard.
Claim 16  Wright discloses the use of one or more chokes 60 [at least the upper choke 60; Figs. 1,2A,2B; para. 0022,0016,0019-0021] in routing a fluid [at least the water] from a production zone/first zone 24 to an injection zone/second zone 26 [i.e., adjusting the upper choke to allow more flow would allow more water to move into the downstream production string since less back pressure would be exerted on the separator 52 to force water into the injection zone 26 at least by overcoming the injection zone 26 pressure], thus Wright discloses adjusting to the first position the opening of the choke valve to adjust a direction of flow of at least one of gas or liquid in the first zone to the second zone, and otherwise discloses all the limitations of this claim, but does not explicitly disclose the remaining limitations of claim 9, from which claim 16 depends.
Wright further discloses that the choke may be any suitable pressure regulation or control system [para. 0022].
Scott discloses a system 10 [Figs. 2-4; abstract; para. 0021] comprising: 
a downhole gauge 52,54 [Fig. 2; para. 0024] to be positioned in a wellbore drilled into a subsurface formation, the downhole gauge to measure 110,245 a formation attribute of a zone of a number of zones in the subsurface formation [pressure; Figs. 2-4; para. 0024,0027,0028, 0030]; 
a choke valve 22  to control flow of at least one of gas and liquid from the zone [Fig. 2; para. 0021,0022], wherein the formation attribute comprises at least one of a pressure [pressure; Figs. 2-4; para. 0024,0027,0028,0030] and a flow rate of the zone; 
a processor 40 [Programmable Logic Controller (PLC); Figs. 2-4; para. 0027,0028,0030]; and 
a computer-readable medium having instructions stored thereon that are executable by the processor to cause the processor to, determine a first value of the formation attribute of the zone based on a measurement by the downhole gauge 110,250 [Figs. 3,4; para. 0027,0030]; 
adjust an opening of the choke valve to a first position based on the first value of the formation attribute 120,140,255,260 [Figs. 3,4; para. 0027,0028,0030,0035]; 
determine at least one of a pressure buildup and a pressure falloff of the zone [rising/building and falling downhole tubing pressure is the result of the choke adjustment as explained in para. 0009,0010, and the change in the downhole pressure caused by the choke adjustment continues to be monitored with respect to, e.g., at least the input criteria 220; para. 0028,0030,0035]; and 
adjust the opening of the choke valve to a second position based on the at least one of the pressure buildup or the pressure falloff of the zone and custom choke information including a second flow coefficient for the second position of the choke valve [after the first change, continued monitoring of, e.g., at least the input criteria 220, supports further evaluation to see if a second change in choke opening size is needed, such choke adjustments repeating as necessary to satisfy the input criteria such that the PLC, upon receiving newly measured data, will ultimately analyze such data and determine that the criteria are met and no further incremental choke opening size adjustment is necessary, i.e., “NO” at 120 and 255; Figs. 3,4; para. 0028,0030, 0035,0025]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Wright to utilize the control system of Scott for the choke, as suggested by Wright [i.e., any suitable control system].  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that appropriate control of the choke would be provided as needed for the allocation of water to the injection zone.  
Wright, as modified, does not explicitly disclose adjusting an opening of the choke valve to a first position based on custom choke information including a first flow coefficient for the first position of the choke valve, nor adjusting the opening of the choke valve to a second position based on custom choke information including a second flow coefficient for the second position of the choke valve.
For controlling flow of a fluid from a well through an adjustable choke valve 300 [Figs. 1-3C,7A,7B; abstract; para. 0076,0027-0029,0033,0041,0045,0049], Dillard discloses monitoring and controlling the flow rate using the choke valve and basing choke adjustments using flow coefficient values (Cv) associated with the choke at its various positions [para. 0070-0072,0074,0081,0083-0086,0057].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Wright, as modified, for adjusting an opening of the choke valve to a first position based on the first value of the formation attribute, as disclosed by Scott, and custom choke information including a first flow coefficient for the first position of the choke valve, as disclosed for analogous purposes by Dillard, and for adjusting the opening of the choke valve to a second position based on the at least one of the pressure buildup or the pressure falloff of the zone, as disclosed by Scott, and custom choke information including a second flow coefficient for the second position of the choke valve, as disclosed by Dillard.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that such use of flow coefficients would supplement the ability of Wright, as modified, to control the flow rate through the choke, using techniques proven to be reliable by Dillard.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, in view of Dillard, and further in view of OFFICIAL NOTICE.
Claim 17  As discussed with respect to claims 1 and 9, Scott discloses a processor PLC 40 programmed to 
obtain a formation attribute of a zone of a well drilled into a subsurface formation 52,54 [Fig. 2; para. 0024], wherein the formation attribute comprises at least one of a pressure and a flow rate [pressure; Figs. 2-4; para. 0024,0027,0028, 0030]; 
adjust an opening of a choke valve 22 [Fig. 2; para. 0021,0022] to a first position to control flow of at least one of gas and liquid coming from the zone based on a value of the formation attribute 120,140,255,260 [Figs. 3,4; para. 0027,0028,0030,0035]; 
determine at least one of a pressure buildup and a pressure falloff of the zone [rising/building and falling downhole tubing pressure is the result of the choke adjustment as explained in para. 0009,0010, and the change in the downhole pressure caused by the choke adjustment continues to be monitored with respect to, e.g., at least the input criteria 220; para. 0028,0030,0035]; and 
adjust the opening of the choke valve to a second position based on the at least one of the pressure buildup and the pressure falloff of the zone [after the first change, continued monitoring of, e.g., at least the input criteria 220, supports further evaluation to see if a second change in choke opening size is needed, such choke adjustments repeating as necessary to satisfy the input criteria such that the PLC, upon receiving newly measured data, will ultimately analyze such data and determine that the criteria are met and no further incremental choke opening size adjustment is necessary, i.e., “NO” at 120 and 255; Figs. 3,4; para. 0028,0030, 0035,0025]. 
Scott does not explicitly disclose (1) adjusting an opening of the choke valve to a first position based on custom choke information including a first flow coefficient for the first position of the choke valve, nor (2) adjusting the opening of the choke valve to a second position based on custom choke information including a second flow coefficient for the second position of the choke valve, nor (3) one or more non-transitory machine-readable storage media having program code executable by the processor to cause the processor to perform the foregoing.
For controlling flow of a fluid from a well through an adjustable choke valve 300 [Figs. 1-3C,7A,7B; abstract; para. 0076,0027-0029,0033,0041,0045,0049], Dillard discloses monitoring and controlling the flow rate using the choke valve and basing choke adjustments using flow coefficient values (Cv) associated with the choke at its various positions [para. 0070-0072,0074,0081,0083-0086,0057].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Scott, for adjusting an opening of the choke valve to a first position based on the first value of the formation attribute, as disclosed by Scott, and custom choke information including a first flow coefficient for the first position of the choke valve, as disclosed for analogous purposes by Dillard, and for adjusting the opening of the choke valve to a second position based on the at least one of the pressure buildup or the pressure falloff of the zone, as disclosed by Scott, and custom choke information including a second flow coefficient for the second position of the choke valve, as disclosed by Dillard.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that such use of flow coefficients would supplement Scott’s ability to control the flow rate through the choke, using techniques proven to be reliable by Dillard.
Scott, as modified, otherwise discloses all the limitations of this claim, but does not explicitly disclose one or more non-transitory machine-readable storage media having program code executable by the processor to cause the processor to perform the foregoing.
The examiner takes OFFICIAL NOTICE that a PLC can include one or more non-transitory machine-readable storage media having program code executable by its processor to cause the processor to perform programmed steps, thus, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the Scott PLC 40 to include one or more non-transitory machine-readable storage media having program code executable by its processor to cause the processor to perform the programmed steps of this claim.
Claim 20  Scott, as modified with respect to claim 17, discloses that the program code to adjust the opening of the choke valve to the second position comprises program code to adjust the opening of the choke valve to the second position based on a determination that the value of the formation attribute is within a boundary [e.g., the PLC adjusting the choke opening only when the downhole formation pressure attribute changes by +/- a percentage amount, e.g., the 5 percent change in the downhole pressure at sensor 52; para. 0035; and also the overall PLC function of considering measured and input criteria].

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, in view of Dillard and OFFICIAL NOTICE, and further in view of Subervie.
Claim 18  Scott, as modified with respect to claim 17, otherwise discloses all the limitations of this claim, but does not explicitly disclose program code executable by the processor to cause the processor to determine a productivity factor of the zone based on the at least one of the pressure buildup and pressure falloff of the zone, wherein the program code to adjust the opening of the choke valve to the second position comprises program code to adjust the opening of the choke valve to the second position based on the productivity factor.
Subervie discloses an automated system 20 having downhole sensors 36,38 [pressure and flow rate; para. 0029,0030] for testing and monitoring a production well using control and monitoring equipment 44 [para. 0032,0033] and adjusting a choke 54 [para. 0033,0034], including incrementally [para. 0038], as needed to achieve various flow rates [para. 0058,0059] in order to determine Inflow Performance Relationship, e.g., between the determined productivity index/factor and, e.g., water cut [Fig. 8; para. 0055,0056,0027], thus disclosing program code executable by the processor to cause the processor to determine a productivity index/factor of the zone based on the at least one of the pressure buildup and pressure falloff of the zone [pressure changes resulting from flow rate changes caused by adjusting the choke, e.g., those in Fig. 8; para. 0049,0051,0054-0059], wherein the program code to adjust the opening of the choke valve to the second position comprises program code to adjust the opening of the choke valve to the second position based on the productivity factor [optimum operating conditions are the goal of Subervie  0026,0028,0038 which will inherently be achieved by enhancing/preserving/observing the productivity index/factor].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Scott, as modified, to provide program code executable by the processor to cause the processor to determine a productivity factor of the zone based on the at least one of the pressure buildup and pressure falloff of the zone, wherein the program code to adjust the opening of the choke valve to the second position comprises program code to adjust the opening of the choke valve to the second position based on the productivity factor, as disclosed by Subervie.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that production would be optimized.
Claim 19  Scott, as modified with respect to claim 18, discloses that the program code to adjust the opening of the choke valve comprises program code to calculate a port setting of the choke valve based on at least one of at least one of the formation attribute and the productivity factor [a port setting is a choke opening size and the Scott PLC 40, when at steps 140 or 255, specifically determines a change to a different opening size; Figs. 3,4; abstract; para. 0022,0013,0028,0030,0032].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Arbitrabi et al. (US20130173168) [real-time field data monitoring including choke adjustment variation, Brana et al. (US20160102511) [Cv based choke control], Alhanati et al. (US6336504) [downhole separation and disposal of water utilizing choke], Bangash et al. (US6547003) [downhole separation and disposal of water utilizing choke], Parthasarathy et al. (US20200248821) [Cv based choke control], and Yli-Koski (US8352087) [Cv based choke control].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676